DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (device claims) and Species A (Figs. 1-3) in the reply filed on May 16, 2022 is acknowledged. The traversal is on the ground(s) that Beaupre does not teach the special technical feature of the cutting faces with different cutting widths that can cut different width incisions. This is not found persuasive because Beaupre does teach this feature. In Fig. 4, the top edge of end face 34 is one width and the lower edge is a second width also the max height is smaller than the max width, so if you rotate the device in the manner taught by the Applicant’s specification (PGpub - paragraph [0032]), then you get different cutting widths of the incision.
Claims 4-9 are withdrawn from consideration since they are geared towards non-elected species for the following reasons:
Claims 4-6 require a flow hole which is part of Figs. 4-7 and not species A (Figs. 1-3). 
Claims 7 and 8 require a knurled structure on the bit tip which is part of Species C (paragraph [0038]).
Claim 9 require the foremost end face to be convex shape (Fig. 6; paragraph [0038]) or concave shape (Fig. 7; paragraph [0040]).

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 4, “prim” should be --prism--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations “with one end” and "the other end" in line 2. There is insufficient antecedent basis for these limitations in the claim. It is suggested to claim the ends like claim 1 did it. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaupre (US 6283981).
Claim 1, Beaupre discloses an ultrasonic osteotome bit (Fig. 4; abstract), comprising a bit bar (22), a bit body (14) and a bit tip (36), with a first end (distal end of middle section) of the bit bar being connected to the bit tip (Fig. 4), and a second end (proximal end of the bit bar) of the bit bar being connected to the bit body (Fig. 4), wherein: the bit tip is of a prism or substantially prism shape (Fig. 4; majority of the portion that 36 points towards meets the definition of a prism) with a cross section of a polygonal shape (Fig. 4), and the bit tip has at least two cutting faces (Fig. 4; has 4 major sides, along with a distal end face) with different cutting widths (Fig. 4), which are formed by at least one side face of the prism or substantially prism shape (Fig. 4) and through which the ultrasonic osteotome bit is operable to generate at least two incisions of different widths in a cutting object (Fig. 4; note how the top edge of face 34 is a smaller width than the bottom edge and also the max width of face 34 is wider than the max height of the face, so flipping the tool sideways can cut a material to give it a different width in the same manner the Applicant’s device cuts different “widths”, see Applicant’s PGpub paragraph [0032]).
Claim 11, Beaupre discloses the ultrasonic osteotome bit according to claim 1, wherein: the ultrasonic osteotome bit has at least two operating angles around its axis, and the bit tip has a corresponding cutting face at each of the at least two operating angles (Fig. 4; note how the bit can be turned sideways (i.e. 90 degrees) just like Applicant’s shown in  Figs. 1 and 2).
Claim 14, Beaupre discloses the ultrasonic osteotome bit according to claim 1, wherein the ultrasonic osteotome bit is formed as one-piece (Fig. 1; note that portions 14 and 12 are just a single part).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10, 12-13, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre (US 6283981), in view of Young (US 2014/0316412).
Claim 2, Beaupre discloses the ultrasonic osteotome bit according to claim 1.
However, Beaupre does not disclose, wherein the polygonal shape is centrosymmetric, with all internal angles formed by adjacent sides of the polygonal shape being obtuse angles.
Young teaches an osteotome bit (Fig. 4) that has a polygonal cutting section (region that 37 and 32 point toward), wherein the polygonal shape is centrosymmetric, with all internal angles formed by adjacent sides of the polygonal shape being obtuse angles (Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the osteotome bit to have the polygonal shape as taught by Young, since this shape avoids the edges being knocked off which could unbalance the tool (paragraphs [0075] and [0076]). 
Claim 3, Beaupre discloses the ultrasonic osteotome bit according to claim 1.
However, Beaupre does not disclose the limitations of claim 3.
Young teaches an osteotome bit (Fig. 4) wherein a shortest distance among distances between respective opposite sides of the polygonal shape is not equal to a longest distance among distances between respective opposite sides of the polygonal shape, and the two opposite sides having the shortest distance are perpendicular to the two opposite sides having the longest distance so that the bit tip has at least two cutting widths, and wherein a first cutting width of the at least two cutting widths is equal to the shortest distance, and a second cutting width of the at least two cutting widths is equal to the longest distance (Fig. 5; note how this is the same octagonal shape as the Applicant’s in Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the osteotome bit to have the polygonal shape as taught by Young, since this shape avoids the edges being knocked off which could unbalance the tool (paragraphs [0075] and [0076]).
Claim 10, Beaupre discloses the ultrasonic osteotome bit according to claim 1, wherein the bit bar is in transitional connection with the bit body through a bevel (Fig. 4; bevel where 22 points), the bit bar is in smooth transition with the bit tip (Fig. 4; note how region 28 is similar to how Applicant’s Figs. 1 and 2 show).
However, Beaupre does not disclose a tail end of the bit body is provided with a threaded structure to connect with an ultrasonic device.
Young teaches a tail end of the bit body is provided with a threaded structure (Fig. 4; 3; paragraph [0054]) to connect with an ultrasonic device (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connection portion of Beaupre to include the threaded connection, as taught by Young, since this is a well-known mechanism to allow for a removable working end of the bit (paragraph [0054]).
Claim 12, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 3 (combo is the same bit of Beaupre just with the octagonal shape), wherein: the ultrasonic osteotome bit has at least two operating angles around its axis (Beaupre - note that the user can turn the bit to operate at whatever angle they choose); the ultrasonic osteotome bit has a first cutting width at a first operating angle of the at least two operating angles and a second cutting width at a second operating angle of the at least two operating angles; and the second operating angle is offset relative to the first operating angle by 90 degrees (Young - Fig. 5, note how this is the same shape as Applicant’s Fig. 3 and one could rotate it 90 degrees to cut).
Claim 13, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 12, wherein the ultrasonic osteotome bit has a third operating angle, wherein the third operating angle is offset relative to the first operating angle by an angle of greater than 90 degrees or smaller than 90 degrees (the user can turn the bit to whatever angle the want).
Claim 15, Beaupre in view of Young  disclose the ultrasonic osteotome bit according to claim 1, Young also discloses wherein the cross-section of the bit tip is convex octagon (Fig. 5).
Claim 16, Beaupre in view of Young disclose the ultrasonic osteotome bit according to claim 1, Young also discloses wherein the opposite sides of the convex octagon are parallel with one another (Fig. 5).
Claim 18, Beaupre discloses an ultrasonic osteotome bit (Fig. 4; abstract), comprising a bit bar (22), a bit body (14) and a bit tip (36), with one end (distal end of middle section) of the bit bar being connected to the bit tip (Fig. 4), and the other end (proximal end of the bit bar) of the bit bar being connected to the bit body (Fig. 4), wherein: the bit tip is of a prism or substantially prism shape (Fig. 4; majority of the portion that 36 points towards meets the definition of a prism) with a cross section of a polygonal shape (Fig. 4), and the bit tip has at least two cutting faces (Fig. 4; has 4 major sides, along with a distal end face) with different cutting widths (Fig. 4).
However, Beaupre does not disclose the bit tip having a cross section of a convex octagon.
Young teaches a bit tip (Figs. 4 and 5) is of a prism or substantially prism shape with a cross section of convex octagon (Fig. 5), the bit tip has at least two cutting faces with different cutting widths (8 total sides), a shortest distance among distances between respective opposite sides of the convex octagon is not equal to a longest distance among distances between respective opposite sides of the convex octagon, and the two opposite sides having the shortest distance are perpendicular to the two opposite sides having the longest distance, and a first cutting width of the at least two cutting widths is equal to the shortest distance, and a second cutting width of the at least two cutting widths is equal to the longest distance (Note how the cross section and cutting faces shown in Figs. 4 and 5 of Young are the same as the octagonal shape in Applicant’s Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the osteotome bit to have the convex octagonal shape as taught by Young, since this shape avoids the edges being knocked off which could unbalance the tool (paragraphs [0075] and [0076]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775